Citation Nr: 1724155	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher initial ratings for a left hand flexion deformity of the fifth finger and ankylosis of the interphalangeal joints of the second, third, and fourth fingers (left hand disability) evaluated as 30 percent disabling from January 9, 2003, and 60 percent disabling from September 30, 2009.

2.  Entitlement to an effective date earlier than September 30, 2009, for the award of special monthly compensation (SMC) based on the loss of use of the left hand.

3.  Entitlement to an effective date earlier than September 30, 2009, for the award of a total disability rating based upon individual unemployability (TDIU). 

4.  Entitlement to an effective date earlier than September 30, 2009, for the award of basic eligibility for Dependents' Educational Assistance (DEA) benefits. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1949 to December 1951.

This matter comes to the Board of Veterans' Appeals (Board) from February 2009 and January 2013 rating decisions by first the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and thereafter the RO in Waco, Texas.

Initially, the Board notes that additional evidence was added to the record since the February 2013 supplemental statement of the case.  Nonetheless, the Board finds that it need not delay adjudication of the appeal to obtain a waiver or remand the appeal for agency of original jurisdiction review of this evidence because it is not pertinent.  See 38 C.F.R. § 19.31 (2016) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From January 9, 2003, the preponderance of the evidence shows that the adverse symptomatology attributable to the left hand disability equates to no more than amputation of four of the digits of the minor hand.

2.  From January 9, 2003, the preponderance of the evidence shows that the adverse symptomatology due to Veteran's left hand disability equates to the loss of use of the left hand.

3.  From January 9, 2003, the Veteran's service-connected left hand disability is rated as 60 percent disabling and precludes substantially gainful employment.  

4.  From January 9, 2003, the Veteran is unemployable due to his service-connected left hand disability and the most probative evidence of record shows that the unemployability is reasonably certain to continue throughout his life.


CONCLUSIONS OF LAW

1.  From January 9, 2003, the criteria for a 60 percent rating, but no more, for a left hand disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.71a, Diagnostic Codes 5126, 5221 (2016).

2.  The criteria for the award of SMC based on the loss of use of the left hand from January 9, 2003, have been met.  38 U.S.C.A. § 1114, 5110 (West 2014); 38 C.F.R. §§ 3.350, 3.400, 4.63 (2016).

3.  The criteria for the award of a TDIU from January 9, 2003, have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.321, 3.340, 3.341, 3.400, 4.16, 4.19 (2016).

4.  The criteria for the award of basic eligibility for DEA benefits from January 9, 2003, have been met.  38 U.S.C.A. §§ 1155, 3500, 3501, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.340, 3.341, 3.400, 3.401 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to at least a 60 percent rating for his left hand disability at all times during the pendency of the appeal as well as entitled to earlier effective dates for the awards of SMC, a TDIU, and DEA benefits dating back to January 9, 2003, because he met the criteria for these awards since that time.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's left hand disability is rated as 30 percent disabling from January 9, 2003, and 60 percent disabling from September 30, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5221-5126.
Initially, the Board notes that dominant hand for the purpose of a dominant rating will be determined by the evidence of record or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2016).  In this case, evidence reflects that the Veteran is right-handed.  See VA examination dated in October 2003.

Under Diagnostic Code 5126, a maximum 60 percent rating is warranted for amputation of four digits of the minor hand.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5221, a 30 percent rating is warranted for favorable ankylosis of the index, long, ring, and little finger of the minor hand and a 40 percent rating is warranted for favorable ankylosis of the thumb and any three fingers of the minor hand or for favorable ankylosis of five digits of the minor hand. 

With the above criteria in mind, the Board notes that the RO in a January 2010 rating decision granted the Veteran a 60 percent rating for his left hand disability from September 30, 2009, under Diagnostic Code 5126.  The RO granted the Veteran this higher evaluation because it found that results from his September 30, 2009, VA examination showed that no effective function remains in the left hand other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance and therefore his adverse symptomatology equated to amputation of four digits of the minor hand.  

Tellingly, the Board finds no material difference between the adverse left hand pathology reported by the September 3, 2009, VA examination and the adverse left hand pathology reported by the earlier October 15, 2003, VA examiner (i.e., at the first VA examination the Veteran was given after filing his January 9, 2003, claim of service connection for a left hand disorder).  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Specifically both VA examiners found, in substance, that the Veteran's left hand disability caused deformity and/or ankylosis in four digits of the minor hand.  Moreover, the Board finds that the Veteran should not be penalized by the fact that the RO waited over six years to provide him with another VA examination after giving him his first VA examination in October 2003.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) ("it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date."); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

Therefore, with granting the Veteran the benefit of any doubt in this matter, the Board concludes that the adverse symptomatology caused by his service-connected left hand disability equates to amputation of four digits of the minor hand and the criteria for a higher, 60 percent rating, is warranted at all times from January 9, 2003, under Diagnostic Code 5126.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.71a; Also see Fenderson.

However, the Board also finds that the Veteran is not entitled to an evaluation in excess of 60 percent for his left hand disorder under Diagnostic Codes 5126 or any other Diagnostic Code for rating minor hand disabilities at any time from January 9, 2003.  See 38 C.F.R. § 4.71a.  The Board has reached this conclusion because the 60 percent rating already assigned his left hand disability meets or exceeds the maximum rating possible for rating finger disabilities of the minor hand under all potentially applicable Diagnostic Codes.  See 38 C.F.R. § 4.71a; Also see Fenderson; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  However, the Board finds that the criteria for referral of this claim for an extraschedular rating are not met because, as explained below, the Veteran is in receipt of a TDIU at all times during the pendency of the appeal based solely on his service-connected left hand disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


The Earlier Effective Date Claims

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  In this regard, it is well settled that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353   (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

The effective date of awards of claims granted on a secondary basis can be no earlier than the date of the claim for compensation on a secondary basis.  See Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom.  Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  

a. SMC 

As to the claim for an earlier effective date for the grant of a SMC based on the loss of use of the left hand, the record shows that the claim arose as part of the Veteran's January 9, 2003, claim for a left hand disability.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  The question before the Board, then, is the date on which it is factually ascertainable that an increase in disability had occurred.

In this regard, 38 U.S.C.A. § 1114 provides that SMC at the (k) rate is granted for the anatomical loss or loss of use of the following extremities and organs: one foot, one hand, loss of use of both buttocks, one or more creative organs, blindness of one eye, deafness of both ears, complete organic aphonia (loss of voice), loss of 25 percent or more of the tissue from a single breast or both breasts in combination (including loss by mastectomy or partial mastectomy), or when breast tissue has been subjected to radiation treatment.  Also see 38 C.F.R. §§ 3.350(a)(2), 4.63.

As explained in detail above, the record shows that from January 9, 2003, the Veteran had the loss of use of the left hand and therefore met the criteria for SMC.  Id.  Therefore, the Board finds that the date on which it is factually ascertainable that an increase in disability had occurred is also January 9, 2003.  38 C.F.R. §§ 3.340, 3.341.  

Accordingly, the Board finds that the Veteran met the criteria for SMC based on the loss of use of the left hand on January 9, 2003, and this claim is granted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

b.  TDIU

As to the claim for an earlier effective date for the grant of a TDIU, the record shows that the claim arose as part of the Veteran's January 9, 2003, claim for a left hand disability.  See Rice.  The question before the Board, then, is the date on which it is factually ascertainable that an increase in disability had occurred.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(0)(2).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  In calculating if the Veteran met the above schedular criteria VA combines the Veteran's service connected orthopedic disorders.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

The Veteran's is service-connected for one disability (i.e., the left hand disability) and this disability result in a 60 percent rating at all times from January 9, 2003.  Therefore the Board finds that the Veteran meets the schedular criteria set forth in 38 C.F.R. § 4.16(a).  Accordingly, the final question for the Board to consider is when his service-connected disability rendered him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a). 

In this regard, the RO in the January 2013 rating decision found that the adverse symptomatology attributable to his service-connected left hand disability, when considering his education, training, and work history (i.e., while his highest level of education is 2 years of college/bible school where he trained to be a minister, the Veteran's only job experience is the over four decades he has worked post-service as an iron worker.  See VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, received in June 2010) rendered him incapable of substantial gainful employment as of the date of the September 3, 2009, VA examination.  

Moreover, as explained above, the Board finds no material difference between the adverse left hand pathology reported by the September 3, 2009, VA examination and the adverse left hand pathology reported by the October 15, 2003, VA examiner (i.e., at the first VA examination the Veteran was given after filing his January 9, 2003, claim of service connection for a left hand disorder).  Likewise, the Board agrees with the RO finding in January 2013 that when considering the Veteran's education, training, and work history that the adverse symptomatology reported by his VA examiners (i.e., the loss of use of the left hand) would prevent gainful employment because, while he had 2 years of college/bible school and trained as a minister, he had worked for over the last four decades exclusively as an iron worker.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran's service-connected left hand disability rendered him incapable of substantial gainful employment since January 9, 2003.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.16(a); Owens.  

Accordingly, because the effective date of an award of an increase in disability compensation is the date on which it is factually ascertainable that an increase in disability had occurred, the Board finds that the Veteran met the criteria for a TDIU on January 9, 2003, and this claim is granted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

c.  DEA Benefits

As to the award of basic eligibility for DEA benefits, the record shows that the claim arose as part of the Veteran's January 9, 2003, claim for a left hand disability.  The question before the Board, then, is the date on which it is factually ascertainable that an increase in disability had occurred.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

In this regard basic eligibility for DEA exists if a veteran has a permanent, total service-connected disability.  38 U.S.C.A. §§ 3500, 3501.  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

With the above criteria in mind, and as explained in detail above, the record shows Veteran is unemployable due to his service-connected left hand disability from January 9, 2003.  38 C.F.R. § 4.16(a).  The Board also finds, as the RO found in the January 2013 rating decision, that the most probative evidence of record are the VA examinations and these shows that the unemployable due to the service-connected left hand disability is reasonably certain to continue throughout the Veteran's life.  See Owens; Also see VA examinations dated in October 2003, September 2006, May 2010, and November 2012.  Therefore, the Board finds that the Veteran met the requirement for DEA benefits as of January 9, 2003.  38 C.F.R. §§ 3.340, 3.341.  

Accordingly, because the effective date of an award of an increase in disability compensation is the date on which it is factually ascertainable that an increase in disability had occurred, the Board finds that the Veteran met the criteria for basic eligibility for DEA benefits on January 9, 2003, and this claim is granted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 
ORDER

A 60 percent rating for, but no more, is granted for a left hand disability at all times from January 9. 2003.

Subject to the law and regulations governing payment of monetary benefits, SMC based on the loss of use of the left hand is granted effective since January 9. 2003.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted effective since January 9. 2003.

Subject to the law and regulations governing payment of monetary benefits, basic eligibility to DEA benefits is granted effective since January 9. 2003.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


